IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-30,337-06


                     EX PARTE RODERICK O’NEAL DIXON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 679611-D IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to forty years’ imprisonment. The First Court of Appeals affirmed

his conviction. Dixon v. State, No. 01-95-00432-CR (Tex. App.—Houston [1st] Mar. 4, 1999)(not

designated for publication).

        Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief on Applicant’s actual innocence claim. Applicant’s claim of ineffective

assistance of counsel is dismissed as subsequent. TEX . CODE CRIM . PRO . Art. 11.07 § 4.
                       2



Filed: June 26, 2019

Do not publish